United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-3371
                                  ___________

Carlos Juan-Francisco,                  *
                                        *
             Petitioner,                *
                                        * Petition for Review of
       v.                               * an Order of the Board
                                        * of Immigration Appeals.
Eric H. Holder, Jr., Attorney General   *
of the United States,                   * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                            Submitted: April 29, 2010
                               Filed: May 5, 2010
                                ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Guatemalan citizen Carlos Juan-Francisco petitions for review of an order of
the Board of Immigration Appeals, which affirmed an immigration judge’s denial of
asylum and withholding of removal. We conclude that the decision was supported by
substantial evidence on the record as a whole. See Khrystotodorov v. Mukasey, 551
F.3d 775, 781 (8th Cir. 2008) (standard of review); Zacarias-Velasquez v. Mukasey,
509 F.3d 429, 433-34 (8th Cir. 2007) (persecution must be on account of protected
ground); Mohamed v. Ashcroft, 396 F.3d 999, 1003 (8th Cir. 2005) (harm arising
from general conditions such as civil war will not ordinarily support claim of
persecution); Melecio-Saquil v. Ashcroft, 337 F.3d 983, 986-87 (8th Cir. 2003)
(changed country conditions in Guatemala). Accordingly, we deny the petition for
review.
                     ______________________________




                                      -2-